Citation Nr: 1313660	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  11-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel










INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the two documents in such file reveals that they are duplicative of the evidence in the paper claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II. 


CONCLUSION OF LAW

The appellant does not have recognized active service for the purpose of obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund. 38 U.S.C.A. § 501(a) (West 2002 & Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board acknowledges initially that, although the appellant was not provided with pre-adjudication VCAA notice concerning his claim, the lack of notice was not prejudicial in this case.  Palor v. Nicholson, 21 Vet. App. 325 (2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).  The United States Court of Appeals for Veterans Claims (Court) in Palor stated, "[I]n assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine Veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the NPRC's [the National Personnel Records Center] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error."  See Palor, 21 Vet. App. at 332.  In other words, a VCAA notice error like the one which occurred in this case is not prejudicial where the appellant is not entitled to the benefit as a matter of law.  See also Valiao v. Principi, 17 Vet. App. 229 (2003).  

As will be explained below, the appellant does not have qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States and he is not considered a "Veteran" for VA compensation purposes.  See generally 38 U.S.C.A. § 101(2) (West 2002 & Supp. 2012).  Such service is a fundamental pre-requisite to qualify for the compensation which the appellant seeks from the Filipino Veterans Equity Compensation Fund.  See generally American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Because the appellant lacks qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States, he is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund as a matter of law.

The appellant also has not contended, and the evidence does not show, that there are additional outstanding service records demonstrating that he, in fact, had qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States which VA has not obtained or submitted to the relevant service department for verification.  Capellan v. Peake, 539 F.3d 1373 (2008) (finding that VA erred in denying the appellant's claim with no review of subsequent evidence by the service department).  The Board notes in this regard that the appellant has submitted documents on several occasions to VA in support of his claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  On each occasion when new documents concerning his alleged qualifying active service were received from the Veteran, the RO properly submitted them to the National Personnel Records Center in St. Louis, Missouri (NPRC), for appropriate service department verification in accordance with the Court's decision in Capellan.  Id.  In response, NPRC verified in September 2009, in November 2010, and February 2011 that the appellant had no qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.

The appellant has not asserted that the lack of pre-adjudication VCAA notice was prejudicial to him.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board observes that notice as to what is required to substantiate a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, including VCAA notice, was provided to the appellant in the November 2011 Statement of the Case.  His claim also was readjudicated at that time.  Accordingly, the Board concludes that, because no reasonable possibility exists that providing the appellant with further assistance will aid in substantiating his claim, the lack of pre-adjudication VCAA notice was not prejudicial.  See also Sanders v. Nicholson, 487 F.3d 881 (2007), rev'd sub nom.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  And a remand to provide the appellant with additional VCAA notice would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In this case, it is the law, and not the facts, that are dispositive of the appeal.  Thus, the Board finds that the duties to notify and assist under the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has held that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  Given the forgoing, the Board will proceed to adjudicate the appellant's claim.

Filipino Veterans Equity Compensation Fund Claim

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).

VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits under the Act.  The application for the claim shall contain the information and evidence VA requires.  Id. § 1002(c)(1).  If an eligible person who has filed a timely claim for benefits under Act dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  Id. § 1002(c)(2).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2012).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2012); Soria, supra. 

The appellant filed a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund on a VA Form 21-4138 dated on March 5, 2009, and date-stamped as received by the RO on March 12, 2009.  He also filed another claim regarding this issue on February 16, 2010.  The appellant contends that he served as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States during World War II between December 1941 and June 1946 and such service entitles him to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

As noted elsewhere, in September 2009, November 2010, and February 2011, the NPRC verified that the appellant had no qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  He submitted instead various documents from the Philippine government, including PA AGO Form No. 55, Certification from the Philippine Commonwealth Army, Certification of registration with the Veterans Federation of the Philippines, Individual permanent military record, Certification from the Philippine Veterans Affairs Office, a Certificate of Military Service for Armed Forces of the Philippines General Headquarters, AGNR2, copy of various identification cards, copy of his bank passbook, and an application for Old Age Pension with the Philippine Veterans Affairs office.  These documents do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service as none of them are official documents of the appropriate United States service department but rather documents from the Philippine government.  See 38 C.F.R. § 3.203 (2012).  

The Board finds that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The NPRC certified in September 2009, November 2010, and February 2011 that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces such that he is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Thus, the appellant is not considered a "Veteran" for VA compensation purposes.  See generally 38 U.S.C.A. § 101(2).  The evidence submitted in support of the appellant's claim consisted of certain documents from the Philippine government and lay statements alleging that he had qualifying service.  All of the information submitted by the appellant in support of his claim was sent to the NPRC.  None of the additional information which was submitted to the NPRC for re-verification has changed the initial service department verification that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA which has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992). 

The proper course for the appellant, if he believes that there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the relevant service department (in this case, the U.S. Army).  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  The Board observes in this regard that recognition of service by the Philippine government is not sufficient for benefits administered by VA because VA is bound by the service department certifications. 

The Board is sympathetic to the appellant's situation.  However, given the service department's repeated verification that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, the Board finds that he is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  In this regard, the Board is bound by that certification.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).  Therefore, the appellant's claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


